           Case 1:20-cv-08895-JPC Document 12 Filed 03/02/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
VILMA INTERIANO                                                        :
                                    Plaintiff,                         :
                                                                       :
                                                                       :          20-CV-8895 (JPC)
                  -v-                                                  :
                                                                       :               ORDER
                                                                       :
CROTHALL FACILITIES MANAGEMENT, INC. and :
CROTHALL HEALTHCARE, INC.,                                             :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

         The Court is in receipt of a letter from the parties stating that they have reached a settlement

in this matter. Dkt. 11. It is hereby ORDERED that any pending conferences and deadlines are

ADJOURNED sine die. It is further ORDERED that the parties shall file a joint letter regarding

the status of settlement discussions by March 23, 2021. If this case has been voluntarily dismissed

or otherwise terminated by that date, counsel are not required to submit such letter or to appear,

provided that a stipulation of discontinuance, voluntary dismissal, or other proof of termination is

filed on the docket prior to the joint letter submission deadline, using the appropriate ECF Filing

Event.         See    SDNY        ECF      Rules      &     Instructions   §§ 13.17-13.20,   available   at

https://nysd.uscourts.gov/rules/ecf-related-instructions.

         If the parties wish for the Court to retain jurisdiction for the purposes of enforcing any

settlement agreement, they must submit the settlement agreement to the Court by March 23, 2021

to be “so ordered” by the Court. Pursuant to 3.F of the Court’s Individual Rules and Practices for

Civil Cases, unless the Court orders otherwise, the Court will not retain jurisdiction to enforce a
          Case 1:20-cv-08895-JPC Document 12 Filed 03/02/21 Page 2 of 2


settlement agreement unless it is made part of the public record.

       SO ORDERED.

Dated: March 2, 2021                                __________________________________
       New York, New York                                    JOHN P. CRONAN
                                                           United States District Judge




                                                2
